84 U.S. 425 (1873)
17 Wall. 425
STATE
v.
STOLL.
Supreme Court of United States.

*430 Messrs. W.W. Boyce, A.G. Magrath, and B.R. Curlis, for the plaintiff in error; Mr. D.H. Chamberlain, contra.
*431 Mr. Justice HUNT delivered the opinion of the court.
It is evident from a comparison of the different statutes incorporating the banks  1st, that as to all the banks, the statutory description of their notes to be received in payment of taxes, referred to the form of the notes, viz., those expressed upon their face to be payable in gold or silver, and which are originally or by lapse of time had become payable on demand, and not to the fact that specie was actually paid when the notes were presented for payment; and 2dly, that the legislature intended to provide that a different rule should be applied to the two classes of banks. In the case of the banks chartered between 1801 and 1812, it was simply provided that their bills should be received in payment of taxes and other moneys due to the State. In the case of those chartered between the years 1831 and 1836, it was provided that their bills should be thus receivable so long only as they should pay gold and silver, current coin, for their notes. The two classes of banks were thus confessedly placed upon a different basis, and so remained when the act of 1843 was passed.
To justify this court in holding that the act passed in that year repealed or modified the sixteenth section of the charter of the bank in question, it must appear that the later provision is certainly and clearly in hostility to the former. If, by any reasonable construction, the two statutes can stand together, they must so stand. If harmony is impossible, and only in that event, the former law is repealed in part or wholly, as the case may be.[*] The principle is thus expressed in Daviess v. Fairbairn:[] "If a subsequent statute be not repugnant in all of its provisions to a prior one, yet if the latter statute clearly intend to prescribe the only rule which shall govern, it repeals the prior one."
Is it clear and certain that the act of 1843 was intended to prescribe the only rule to govern the receivability of bank *432 notes, and that a different rule was not intended to be applied to the banks chartered before 1812, and those chartered after 1831? Were not the words "the specie-paying banks," in the act of 1843, intended as a description of the banks then in existence, and which then actually paid specie on their notes, as if the act had said "all taxes ... shall be paid in specie, ... or the notes of the banks of the State now paying specie in conformity with their charter, to wit: the notes of the Bank of the State of South Carolina, the Union Bank, &c.?"
The statute-book shows that for many years prior to 1843, at each successive session, the legislature passed an annual supply bill, in which was regularly re-enacted the provision, that the taxes due to the State for that year should be paid in specie, paper medium (a currency now at an end), or in the notes of specie-paying banks. This was a temporary and annual act, and was enacted yearly at least as early as the year 1826, until and including the year 1842, with the exception of the year 1837. In the year 1837, it is said the banks were in a state of suspension, and the legislature enacted that the taxes should "be paid in specie, ... or the bills of the banks of the State, and if any bank shall, in the opinion of the comptroller-general, become unsafe, so that its bills ought not to be received at the treasury, it shall be his duty to order their reception to be discontinued by the tax collectors."
In the year 1843 the provision above recited and so frequently adopted was re-enacted as a part of the general law of the State, and it was no longer embraced in the annual supply bill.
Whether contained in the annual supply bills or in the more durable form of the act of 1843, we are satisfied that that act was not intended by the legislature as a repeal of the sixteenth section of the act incorporating the Bank of the State of South Carolina.
To sustain this view, we refer to the acts extending the charter of the bank in question. It was chartered in the year 1812. Its charter expired in the year 1832, and was in *433 that year extended for a further term of twenty years. In the year previous, in the succeeding year, and in this same year, the legislature enacted the provision that "taxes should be paid in specie, paper medium, or the notes of the specie-paying banks of the State." It, however, re-enacted in its extended charter the provision that the notes of the Bank of the State should be receivable in payment of taxes, if payable in form in specie and on demand.
Again, in the year 1852, nine years after the passage of the act of 1843, the legislature for the second time extended the charter of this bank, including the original sixteenth section. If there be a conflict between these statutes, it might well be argued that the act of 1852 re-enacting the sixteenth section operated as a repeal of the law of 1843, so far as it related to this bank. Whether this be the case, or whether the two are to be continual as both continuing in force and as being applicable to different subjects, the result is the same, that the sixteenth section remains in force.
This view is further illustrated by the fact that the four other banks whose charters were granted prior to 1812, were extended without any alteration of their charters. Notwithstanding the yearly enactment that taxes should be collected in gold and silver, or the notes of specie-paying banks, the charters of the State Bank and of the Bank of South Carolina were extended in the year 1822, and those of the Union Bank and of the Planters' and Mechanics' Bank, in the year 1830, and again in 1833 the charters of the State Bank and the Bank of South Carolina were further extended; and in each instance the provision was retained making the notes receivable in payment of taxes without reference to the fact that their notes should be redeemed in specie. It is difficult to believe that the legislature intended the act of 1843 to act as a repeal or modification of these laws, some passed prior and some subsequent to that date.
It is evident, again, that the legislature of South Carolina, when they intended that the bills of non-specie-paying banks should not be received in payment of taxes, used language perfectly adapted to that purpose, and indicated the process *434 by which it would easily, but certainly, be accomplished. Thus, in the charters of the banks incorporated between the years 1831 and 1836, is found the provision already quoted, viz.: "That the bills or notes of said corporation, originally made payable on demand, or which shall have become payable, in gold or silver, current coin, shall be receivable by the treasurers, tax collectors, solicitors, and other public officers, in all payments for taxes or other moneys due to the State, so long as said bank shall pay gold and silver, current coin, for their notes. But whenever there shall be a protest on any of the bills or notes of said bank, for non-payment in specie, the comptroller-general shall be authorized, and is hereby required, to countermand the receipts of the bills and notes of the bank, in payment of taxes and debts due to the State, unless good and satisfactory cause shall be shown him, by the said corporation, for contesting in a court of justice the payment thereof."
It is thus expressly enacted that its bills shall be receivable for taxes so long only as the said bank shall pay gold or silver current coin for its notes. A precise definition is given of what constitutes a failure so to pay, to wit, a protest for non-payment in specie of its notes or bills, and a mode is provided of precluding their further reception, to wit, the action of the comptroller-general.
Again, when the charters of the four early banks, the associates of the Bank of the State, in date as well as in the terms of their charter, were last extended, in 1852 and 1853, they were subjected to the same restrictions as the other banks mentioned. Their recharter was expressly made subject to the condition that their notes should be received in payment of taxes so long only as the banks should pay gold and silver current coin for their notes.
The Bank of the State was the property of the State. The State was its only stockholder, and its faith and credit stood publicly pledged for the payment of its notes. In the case of that bank all the specifications are absent. The legislature intentionally omitted to say that its bills should not be receivable for taxes when it failed to redeem them in specie. *435 It omitted to furnish the test of non-specie-payment, a protest, and omitted to authorize the comptroller-general to forbid their reception.
It is scarcely credible, under these circumstances, that the legislature intended the Bank of the State to stand upon the same plane with the other banks. We do not think it was so intended or that such is the legal effect of the statutes we have been considering.
The absence, in the case of the Bank of the State, of the necessary machinery to prevent the reception of its notes if it ceased to be a specie-paying bank, affords a strong argument in support of this view. The notes were intended to be received by the hundreds of tax collectors throughout the State, a class of men not usually qualified to decide nice legal questions, and not elected with a view to their capacity to make such decisions. Yet the question of whether a bank was a specie-paying bank or a non-specie-paying bank rested in the judgment and decision of the collector. If one collector held as a matter of law that a bank which paid specie on its bills but refused to pay specie on its deposits was a specie-paying bank, he could receive its notes in payment of taxes. If the collector in an adjoining district held that the payment of its deposits was a more important element than the redemption of its notes in specie, and that this afforded the test of a specie-paying bank, the notes could be refused by him. Great and inevitable confusion would result. That such confusion was anticipated, and that it was intended to be avoided, is evident from the clear, detailed, and precise provisions applied to those banks where the actual payment of specie by them was intended to be required. These details not being provided for the Bank of the State, a strong argument arises that the actual payment of specie was not intended to be required of that Bank.
That the principle of implied repeal or modification does not apply to the charter of the Bank of the State we are considering is evident also from two other considerations: 1. The State of South Carolina had publicly undertaken and promised that the notes of this bank should be taken in payment *436 of taxes and all other debts due to the State. It impressed the credit of the State upon the notes. Every man who held and received them had a right to rely upon this promise. When the State intended to terminate this obligation, as it has been held it could do upon reasonable notice and as to after-issued bills, it was bound to do it openly, intelligibly, and in language not to be misunderstood. As a doubtful or obscure declaration would not be justifiable, so it is not to be imputed. 2. The provisions of a special charter or a special authority derived from the legislature are not affected by general legislation on the subject. The two are to be deemed to stand together; one as the general law of the land, the other as the law of the particular case.[*]
In September, 1868, an act was passed by the legislature of South Carolina to close the operations of this bank. In the fourth section it was enacted that the original act, "and all acts and parts of acts, which render the bills of said corporation receivable in payment of taxes and all other debts due to the State, be, and the same are hereby, repealed." The sixteenth section was the act, the extension of 1832 and the extension of 1852 were "the parts of acts" which rendered its bills receivable in payment of taxes. This was the explicit and intelligible declaration to which the public was entitled to, and the legislature intended to terminate the receivability of its notes in payment of taxes or debts due to the State. At this time, and not before, was the sixteenth section of its charter actually and legally repealed.
Much that is difficult in the consideration of the case of this bank is explained by the fact that the State itself was its sole stockholder, receiving all the benefits of its bills issued, and responsible for all its losses and the payment of its bills.
Upon the whole case we are clear that the judgment below *437 must be REVERSED, AND A MANDAMUS ISSUED to the collector, directing him to receive in payment of the relator's taxes the bills offered by him.
BRADLEY, J.:
I dissent from the opinion of the court in this case. I agree that the legislature of South Carolina meant the same thing by the expression "notes of specie-paying banks" and the expression "notes of banks payable in specie," or an equivalent phrase. But, in my judgment, it was meant by both expressions to indicate "notes of banks actually paying specie."
The other questions in the case were not raised or considered and need not be adverted to.
Mr. Justice SWAYNE did not sit in this case.
NOTES
[*]  Dwarris on Statutes, 530; Sedgwick on Statutes, 126; United States v. Tynen, 11 Wallace, 88, 92; Henderson's Tobacco, 11 Ib. 657.
[]  3 Howard, 636, 643.
[*]  See Dillon on Municipal Corporations, § 54, where many cases to this effect are collected.